Name: Commission Directive 95/12/EC of 23 May 1995 implementing Council Directive 92/75/EEC with regard to energy labelling of household washing machines
 Type: Directive
 Subject Matter: energy policy;  marketing;  electronics and electrical engineering;  environmental policy;  consumption
 Date Published: 1995-06-21

 Avis juridique important|31995L0012Commission Directive 95/12/EC of 23 May 1995 implementing Council Directive 92/75/EEC with regard to energy labelling of household washing machines Official Journal L 136 , 21/06/1995 P. 0001 - 0027COMMISSION DIRECTIVE 95/12/ECof 23 May 1995implementing Council Directive 92/75/EEC with regard to energy labelling of household washing machinesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources of household appliances (1), and in particular Articles 9 and 12 thereof, Whereas under Directive 92/75/EEC the Commission is to adopt an implementing directive in respect of household appliances including washing machines; Whereas electricity use by washing machines accounts for a significant part of total Community energy demand; whereas the scope for reduced energy use by these appliances is substantial; Whereas a better washing performance often requires a higher consumption of water and energy; whereas information on the washing performance of an appliance is helpful in evaluating the information on its energy and water consumption; whereas this will help consumers make a choice of appliance which is consistent with the rational use of energy; Whereas the Community, confirming its interest in an international standardization system capable of producing standards that are actually used by all partners in international trade and of meeting the requirements of Community policy, invites the European standards organizations to continue their cooperation with international standards organizations; Whereas the European Committee for Standardization (CEN) and the European Committee for Electrotechnical Standardization (Cenelec) are the bodies recognized as competent to adopt harmonized standards in accordance with the general guidelines for cooperation between the Commission and these two bodies signed on 13 November 1984, whereas, within the meaning of this Directive, a harmonized standard is a technical specification (European standard or harmonization document) adopted by Cenelec, on the basis of a remit (mandate) from the Commission in accordance with the provisions of Council Directive 83/189/EEC of 28 March 1983 laying down a procedure for the provision of information in the field of technical standards and regulations (2), as last amended by Directive 94/10/EC of the European Parliament and the Council (3), and on the basis of those general guidelines; Whereas the measures set out in this Directive are in accordance with the opinion of the committee set up under Article 10 of Directive 92/75/EEC, HAS ADOPTED THIS DIRECTIVE: Article 11. This Directive shall apply to electric mains operated household washing machines, excluding: - machines with no spin capability, - machines with separate washing and spin drying vessels (such as twin tubs), and- combined washer-driers. Appliances that can also use other energy sources are excluded. 2. The information required by this Directive shall be measured in accordance with harmonized standards, the reference numbers of which have been published in the Official Journal of the European Communities and for which Member States have published the reference numbers of the national standards transposing those harmonized standards. Throughout this Directive any provisions requiring the giving of information relating to noise shall apply where that information is required under Article 3 of Council Directive 86/594/EEC (1). This information, where required, shall be measured in accordance with Directive 83/189/EEC. 4. 'Dealer', 'supplier', 'information sheet', 'other essential resources' and 'supplementary information' shall have the meanings set out in Article 1 (4) of Directive 92/75/EEC. Article 21. The technical documentation referred to in Article 2 (3) of Directive 92/75/EEC shall include: - the name and address of the supplier, - a general description of the appliance, sufficient for it to be uniquely identified, - information, including drawings as relevant, on the main design features of the model and in particular items which appreciably affect its energy consumption, - reports of relevant measurement tests carried out under test procedures of the harmonized standards referred to in Article 1 (2), - operating instructions, if any. 2. The label referred to in Article 2 (1) of Directive 92/75/EEC shall be as specified in Annex I to this Directive. The label shall be placed on the outside of the front or top of the appliance, in such a way as to be clearly visible, and not obscured. 3. The content and format of the fiche referred to in Article 2 (1) of Directive 92/75/EEC shall be as specified in Annex II to this Directive. 4. In the circumstances covered by Article 5 of Directive 92/75/EEC, and where the offer for sale, hire, or hire purchase, is provided by means of a printed communication, such as a mail order catalogue, then that printed communication shall include all the information specified in Annex III to this Directive. 5. The energy efficiency class of an appliance, its washing performance class, and its drying efficiency class, as specified in the label and the fiche, shall be as specified in Annex IV. Article 3Member States shall take all necessary measures to ensure that all suppliers and dealers established in their territory fulfil their obligations under this Directive. Article 41. Member States shall adopt and publish the laws, regulations and administrative provisions necessary to comply with this Directive by 1 March 1996. They shall immediately inform the Commission thereof. They shall apply those provisions from 1 April 1996. However, Member States shall allow, until 30 September 1996: - the placing on the market, the commercialization and/or the display of products, - the distribution of the printed communications referred to in Article 2 (4) which do not conform to this Directive. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the text of the provisions of national law which they adopt in the field covered by this Directive. Article 5This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. Article 6This Directive is addressed to the Member States. Done at Brussels, 23 May 1995. For the CommissionChristos PAPOUTSISMember of the Commission(1) OJ No L 297, 13. 10. 1992, p. 16. (2) OJ No L 109, 26. 4. 1983, p. 8. (3) OJ No L 100, 19. 4. 1994, p. 30. (1) OJ No L 334, 6. 12. 1986, p. 24. ANNEX I THE LABEL Label design 1. The label shall be the appropriate language version chosen from the following illustrations: >REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>> REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>Notes concerning the label 2. The following notes define the information to be included: Note: I. Supplier's name or trade mark. II. Supplier's model identifier. III. The energy efficiency class of an appliance shall be determined in accordance with Annex IV. This letter shall be placed at the same level as the relevant arrow. IV. Without prejudice to any requirements under the Community eco-label scheme, where an appliance has been granted a 'Community eco-label' pursuant to Council Regulation (EEC) No 880/92 (1), a copy of the eco-label may be added here. The 'Washing machine label design guide' referred to below, explains how the eco-label mark may be included in the label. V. Energy consumption in kWh per cycle using standard 60 °C cotton cycle in accordance with the test procedures of the harmonized standards referred to in Article 1 (2). VI. Washing performance class as determined by Annex IV. VII. Drying efficiency class as determined by Annex IV. VIII. Maximum spin speed attained for standard 60 °C cotton cycle in accordance with the test procedures of the harmonized standards referred to in Article 1 (2). IX. Capacity of appliance for standard 60 °C cotton cycle in accordance with the harmonized standards referred to in Article 1 (2). X. Water consumption per cycle of washing using standard 60 °C cotton cycle in accordance with the test procedures of the harmonized standards referred to in Article 1 (2). XI. Where applicable, noise during washing and spinning cycles using standard 60 °C cycle, in accordance with Council Directive (EEC) No 86/594 (2). Note: The equivalent terms in other languages to those given above are set out in Annex V. Printing 3. The following defines certain aspects of the label: >REFERENCE TO A FILM>Colours used: CMYK - cyan, magenta, yellow, black. For example: 07X0: 0 % cyan, 70 % magenta, 100 % yellow, 0 % black. Arrows: - A: X0X0- B: 70X0- C: 30X0- D: 00X0- E: 03X0- F: 07X0- G: 0XX0Outline colour: X070All text is in black. The background is white. Complete printing information is contained in a 'washing machine energy label design guide', which is for information only, obtainable from: The Secretary of the Committee on energy labelling and standard product information for household appliances, Directorate-General for Energy XVII, European Commission, Rue de la Loi/Wetstraat 200, B-1049 Brussels. (1) OJ No L 99, 11. 4. 1992, p. 1. (2) OJ No L 344, 6. 12. 1986, p. 24. The relevant standards are EN 60704-2-4 (noise measurement) and EN 60704-3 (verification). ANNEX II THE FICHE The fiche shall contain the following information. The information may be given in the form of a table covering a number of models supplied by the same supplier, in which case it shall be given in the order specified, or given close to the description of the appliance: 1. Supplier's trade mark. 2. Supplier's model identifier. 3. The energy efficiency class of the model as defined in Annex IV. Expressed as 'Energy efficiency class . . . on a scale of A (most efficient) to G (least efficient). Where this information is provided in a table, this may be expressed by other means provided it is clear that the scale is from A (most efficient) to G (least efficient)'. 4. Where the information is provided in a table, and where some of the appliances listed in the table have been granted an 'EU eco-label' pursuant to Regulation (EEC) No 880/92, this information may be included here. In this case the row heading shall state 'EU eco-label', and the entry shall consist of a copy of the eco-label mark. This provision is without prejudice to any requirements under the Community eco-label mark scheme. 5. Energy consumption in kWh per cycle using standard 60 °C cotton cycle in accordance with the test procedures referred to in Article 1 (2), described as 'energy consumption XYZ kWh per cycle, based on standard test results for 60 °C cotton cycle. Actual energy consumption will depend on how the appliance is used.'6. Washing performance class as determined by Annex IV. Expressed as 'Washing performance class . . . on a scale of A (higher) to G (lower)'. This may be expressed by other means provided it is clear that the scale is from A (higher) to G (lower). 7. Spin drying efficiency class (Annex IV). Expressed as: 'Spin drying performance . . . on a scale of A (higher) to G (lower)'. Followed by the statement: 'NB if you use a tumble drier. Choosing a washing machine with A-rated spin, instead of one with a G-rated spin will halve your tumble drying costs. Tumble drying clothes usually uses more energy than washing them.'This statement may also be included as a footnote. Where this information is provided in a table this may be expressed by other means provided it is clear that the scale is from A (higher) to G (lower), and that the statement concerning running costs is included in the table, or in a footnote. 8. Water extraction efficiency in accordance with the test procedures of the harmonized standards referred to in Article 1 (2) for a standard 60 °C cotton cycle. Expressed as 'Water remaining after spin . . . % (as a proportion of dry weight of wash)'. 9. Maximum spin speed attained for standard 60 °C cotton cycle in accordance with the test procedures of the harmonized standards referred to in Article 1 (2). 10. Capacity of appliance for standard 60 °C cotton cycle in accordance with the test procedures of the harmonized standards referred to in Article 1 (2). 11. Water consumption per cycle using standard 60 °C cotton cycle in accordance with the test procedures of the harmonized standards referred to in Article 1 (2). 12. Programme time for standard 60 °C cotton cycle in accordance with the test procedures referred to in Article 1 (2). 13. Suppliers may include the information in points 6 to 12, in respect of other wash cycles. 14. The average annual consumption of energy and water based on 200 standard 60 °C cotton cycles. This shall be expressed as 'estimated annual consumption (200 standard 60 °C cotton washes) for a four-person household'. 15. Noise during washing and spinning cycles using standard 60 °C cycle, in accordance with Directive (EEC) No 86/594. If a copy of the label, either in colour or black and white, is included in the fiche, then only the further information included in the fiche need be included. Note: The equivalent terms in other languages to those given above are set out in Annex V. ANNEX III MAIL ORDER AND OTHER DISTANCE SELLING Mail order catalogues and other printed communications referred to in Article 2 (4) shall contain the following information, given in the order specified: 1. Energy efficiency class (Annex II point 3)2. Energy consumption (Annex II point 5)3. Washing performance class (Annex II point 6)4. Spin drying efficiency class (Annex II point 7)5. Maximum spin speed (Annex I note VIII)6. Capacity (Annex I note IX)7. Water consumption (Annex I note X)8. Estimated annual consumption for a four-person household (Annex II point 14)9. Noise (Annex I note XI)Where other information contained in the fiche is provided, it shall be in the form defined in Annex II and shall be included in the above table in the order defined for the fiche. Note: The equivalent terms in other languages to those given above are set out in Annex V. ANNEX IV ENERGY EFFICIENCY CLASS 1. The energy efficiency class of an appliance shall be determined in accordance with the following table 1: >TABLE>2. The washing performance class of an appliance shall be determined by the following table 2: >TABLE>3. The drying efficiency class of an appliance shall be determined by the following table 3: >TABLE> ANNEX V >TABLE>